Citation Nr: 0813203	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-21 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease with 
hypertension, to include as secondary to service connected 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

Associated with the claims file records received from the 
Social Security Administration (SSA).  The most recent date 
listed on these records, including hand written and facsimile 
annotations, is from June 2007.  After this date, on October 
2007, the RO issued a Supplemental Statement of the Case 
(SSOC).  That SSOC did not list the SSA records under a 
heading entitled EVIDENCE, or otherwise mention the SSA 
records.

38 C.F.R. § 3.303(a) requires only that VA review the entire 
evidence of record when deciding a service connection claim, 
not that VA must list or discuss all evidence of record.  38 
U.S.C.A. § 7105(d)(1)(A) requires that a statement of the 
case (SOC) provide a summary of the evidence in the case 
pertinent to the issue with which the veteran has expressed 
disagreement.  38 C.F.R. §19.29 states that the SOC must 
contain a summary of the evidence in the case relating to the 
issue with which the veteran expressed disagreement.  38 
C.F.R. § 19.31 provides that an SSOC is to be issued to 
announce changes in or additions to the information included 
in the SOC, such as when the RO receives additional pertinent 
evidence after the SOC is issued.  

These regulations and statute do not state that the RO list 
evidence not pertinent to the issues.  After reviewing the 
SSA records, the Board finds the records not to be pertinent 
to the only point in dispute in this case, whether the 
veteran's veteran's heart disease with hypertension is 
related to his service, either directly, on a presumptive 
basis, or via his service connected PTSD.  The SSA records 
contain no mention of the veteran's PTSD, to the veteran's 
service, or to any date within the presumptive period, and 
are thus not pertinent to the matter before the Board.  

Additionally, there is a presumption of regularity, which can 
be rebutted by clear evidence to the contrary, that 
government officials have properly discharged their official 
duties.  See Ashley v. Derwinski, 2 Vets. App. 307 (1992) 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926), see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The mere absence of a listing of the SSA records in 
the SSOC is not clear evidence that the RO did not carry out 
its official duties in reviewing the evidence.  Thus, even if 
these records were pertinent to the issue before the Board, 
the lack of mention of the records in the October 2007 SSOC 
would not be a basis to delay adjudication of this case by 
the Board.  

In February 2008, the veteran submitted additional evidence, 
a medication list and a copy of an article from the New York 
Times.  He included a waiver of consideration of this 
evidence by the RO in the first instance.  

Turning to another preliminary matter, the Board must address 
which issue or issues are properly before it at this time.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).

A substantive appeal may be withdrawn, either in writing or 
during the hearing on the record, at any time before the 
Board promulgates a decision.  38 C.F.R.  § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  

In the May 2004 rating decision, the RO denied service 
connection for shingles and for residuals of shrapnel wounds.  
The veteran initiated an appeal of those denials by filing an 
NOD in June 2004.  In June 2005, the RO issued an SOC.  

In his substantive appeal, received in July 2005, the veteran 
indicated that he was only appealing the issues of service 
connection for coronary heart disease, hypertension, and 
shingles.  Because the veteran did not perfect an appeal with 
regard to service connection for shrapnel wounds, that issue 
is not before the Board at this time.  

During the February 2008 hearing, the veteran indicated on 
the record that he wished to withdraw his appeal as to the 
issue of service connection for shingles.  Hence, that issue 
is not before the Board at this time.  


FINDING OF FACT

Heart disease with hypertension did not have its onset during 
active service, did not manifest within one year of 
separation from active service, was not caused or aggravated 
by the veteran's service connected PTSD, and is not otherwise 
etiologically related to the veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for heart disease with 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2007).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service- connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

In April 2003, the veteran filed a claim for entitlement to 
service connection for PTSD.  In an associated statement, the 
veteran indicated that he suffered from heart disease, and, 
in subsequent statements, he reported hypertension and 
submitted evidence going to an association between these 
claimed disorders and his PTSD.  A review of the record shows 
that the RO considered his claims on direct, including 
presumptive, as well as secondary theories of entitlement.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records are absent for any report of symptoms 
of, or treatment for, heart disease or hypertension.  A June 
1969 separation report of medical examination indicates a 
normal clinical evaluation of the veteran's heart and 
vascular system and lists his blood pressure as 132 over 82.  
In an associated report of medical history, the veteran 
indicated that he did not then have nor had ever had pain or 
pressure in his chest, palpitation or pounding heart, or high 
or low blood pressure.  The service medical records provide 
evidence against this claim.          

Post service, the first evidence of either heart disease or 
hypertension is found in treatment notes from "E.V.D.B., 
M.D." which indicates that the veteran underwent a coronary 
artery bypass graft in 1996, over twenty-five years after 
separation from service.  There is no earlier evidence of 
heart disease or hypertension.
 
The service medical records and post service medical records 
are evidence that the veteran's heart disease with 
hypertension did not have onset during his active service or 
within one year of separation from active service.  There is 
no evidence to the contrary, and the veteran has not 
contended that his heart disease with hypertension manifested 
during service or within one year of separation from service.  
Hence, all evidence of record is against granting his claim 
on a direct, including presumptive, theory of entitlement.  

The Board does not dispute that the veteran has heart 
disease.  Similarly, the Board assumes, without deciding, 
that he has hypertension.  This case turns on whether those 
conditions are etiologically related to his service-connected 
PTSD.  Medical opinions favorable and unfavorable on this 
point are of record.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

In a June 2004 letter, "V.E.", M.D., stated "[the veteran] 
is being treated for Post Traumatic Stress, which is 
contributing to his depression and hypertension."  

The Board finds that this is nothing more than a conclusory 
statement without any supporting reasoning or explanation.  
Therefore, it is of little probative value.  

Also of record are several statements favorable to the 
veteran's claim from the veteran's cardiologist, "D.P.", 
M.D.  In a June 2003 progress note, the physician states that 
the veteran developed an episode of hypertension "at a time 
when he was under increased stress as he was having some post 
traumatic stress from when he was in Vietnam secondary to the 
Iraqi war.  He was place on Accupril."  

In a letter dated in June 2004, Dr. D.P. stated: 

His posttraumatic stress is contributing 
to his hypertension as well as his 
coronary artery disease secondary to the 
increased stress on his overall system.  
His recent episode of increased 
posttraumatic stress has also resulted in 
an increase in his blood pressure over 
his baseline with pressure today 
measuring 130/76, where he was 102/64 on 
the same medications in November of this 
past year.  Additionally, he also has 
been developing some recurrent chest 
discomfort that may represent progressive 
disease, which may also be secondary to 
his increased posttraumatic stress and 
will be investigated further.

In a letter dated in August 2005, Dr. D.P. provided the 
following opinion:

I have reviewed [the veteran's] treatment 
for posttraumatic stress syndrome, and he 
is recognized case of posttraumatic 
stress syndrome through the VA.  This 
increased stress is causing increased 
progression of his coronary artery 
disease as well as his hypertension as it 
is well known that at any type of 
physical or mental stress is a known risk 
factor for progressive coronary disease 
as well as hypertension.  [the veteran's] 
posttraumatic stress disorder is 70 % of 
his disability, and clearly this is a 
large contributing factor to his 
undergoing treatment for coronary artery 
disease as well as hypertension.  

Dr. D.P.'s opinions are afforded limited weight by the Board.  
His June 2004 opinion is couched in highly speculative 
language, stating that the veteran was developing some 
recurrent chest discomfort that may represent progressive 
disease, which may also be secondary to his PTSD and that his 
should be investigated further.  This language places the 
June 2004 opinion squarely in that class of medical 
statements that the Court has found insufficient to support 
service connection.  

In Bloom v.West, 12 Vet. App. 185 (1999), the Court found 
unpersuasive the unsupported physician's statement that the 
veteran's death "could" have been caused by his time as a 
prisoner of war.  In Stegman v. Derwinski, 3 Vet. App. 228 
(1992), the Court held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  

Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.  
Hence, the portion Dr. D.P.'s June 2004 letter referring to 
an increase in progressive disease due to the veteran's PTSD 
is of little probative value.  

As to the remainder of that letter and the reports in the 
June 2003 progress notes, this is only evidence that the 
veteran's blood pressure measurement was somewhat higher, or 
that he had "an episode of hypertension" at a time that the 
veteran reported having increased PTSD symptomatalogy.  This 
is not evidence of a permanent worsening, or aggravation, of 
the veteran's heart disease with hypertension.  

In explaining the meaning of an increase in disability, the 
Court has held that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992).  
The Board sees no reason to limit this definition to those 
conditions aggravated during service.  The same terminology 
is used with regard to disorders aggravated post-service by 
service-connected disabilities.  An increase in disability, 
not merely a change in symptoms, is required to warrant 
service connection.  

Evidence that the change in blood pressure measurements is 
not probative of an increase in disability is contained in 
Dr. D.P.'s June 2004 letter in which he remarks that the 
veteran's recurrent chest discomfort may represent 
progressive disease.  Dr. D.P. acknowledges that an increase 
in symptoms from time to time does not necessarily correspond 
to an increase in the underlying illness.  In short, the fact 
that the veteran had an increase in a blood pressure 
measurement during a time of stress is not evidence of an 
increase in disability of heart disease with hypertension, 
and thus, does not support a grant of service connection for 
the claimed disorder.  

More importantly, the reasoning employed in the August 2005 
letter significantly lessens the probative weight of that 
letter and impacts negatively on the other statements by this 
physician.  In that letter, Dr. D.P. abandoned his 
speculative language and asserted that the veteran's PTSD is 
causing progression of his coronary artery disease and his 
hypertension.  However, irrespective of the medical aspect or 
certainty of that opinion, Dr. D.P. supports the opinion with 
overly broad generic reasoning that ultimately rests on a 
foundation of "it is well known."  

Dr. D.P. reasons that the veteran's post traumatic stress 
worsens his physical disorders because any type of physical 
or mental "stress" is a known risk factor for progressive 
coronary artery disease as well as hypertension.  In short, 
the veteran has stress (PTSD), so, since stress is a risk 
factor for these other diseases, according to Dr. D.P., the 
veteran's stress must worsen these diseases.  

Following Dr. D.P.'s reasoning, PTSD causes these problems in 
all cases because stress causes progressive coronary artery 
disease as well as hypertension.  Dr. D.P. offers no 
foundation for this theory, only the statement that "it is 
well known."  He does not state whether there is any 
agreement in the medical community as to his asserted 
relationship.  Merely inserting "it is well known" in his 
letter does not provide a foundation for Dr. D.P.'s 
conclusory opinion, particularly in light of the evidence 
provided by a VA physician in May 2007, as described below.  
The value of Dr. D.P.'s opinion in this matter is 
significantly reduced because his opinion is not well 
reasoned.  

The Board is also aware of statements in a VA psychiatric 
examination conducted in November 2004.  In the report, the 
examiner referred to the letter from Dr. V.E., which stated 
that the veteran's PTSD contributed to the his depression and 
hypertension, and a June 2004 treatment update note from 
"L.B.", PhD., stating that the veteran was totally disabled 
due to his PTSD.  The November 2004 examiner stated that 
"these letters just strengthen that feeling and that is 
also, I feel I must concur with this, that his 
unemployability is due to his postraumatic stress disorder in 
concurrence with those letters and their rationale are 
clearly stated in those letters."  

This is not evidence that the veteran's PTSD has caused or 
aggravated his hypertension.  Although the November 2004 
examiner reported the opinion of Dr. V.E., the examiner 
clearly stated that he agreed with the effect of the 
veteran's PTSD on employability.  The examiner did not extend 
that opinion to a relationship between the veteran's 
hypertension and his PTSD.  Thus, this evidence is not 
pertinent to the issues before the Board.  

In a letter received in July 2006, Dr. L.B. provided evidence 
favorable to the veteran's claim.  In her letter, Dr. L.B. 
displays that her opinion rests on supporting evidence that 
is so outdated that it is better described as historical 
support rather than clinical support, and otherwise 
speculative evidence with no application to this particular 
veteran and no indices of reliability.  

Dr. L.B. reports that "[t]he relationship between PTSD and 
cardiovascular disease has been documented since the Civil 
War when it was called 'War Heart.'"  This may be 
historically true, but a colloquial phrase originating during 
the Civil War does not provide meaningful support for a 
theory that heart disease in this veteran is related to PTSD, 
whether as applied to aggravation or causation.  The critical 
question is not if PTSD could cause another problem, but if 
it did in this veteran.  Her use of this historical term to 
support her conclusions reduces the probative value of her 
opinion because it shows her opinion to be based more on 
public perception, rather than rooted in objective tested 
research or an evaluation of the veteran in this case.  

Dr. L.B. refers to an article, "PTSD May Result in Heart 
Disease", for support of her opinion.  The very title of 
this referred to article is speculative, using the work 
"may", and hence provides no more solid foundation for her 
conclusions.  Similarly, Dr. L.B.'s report of the article is 
speculative, using such language as "they found a link 
between long term psychological stress and ECG results that 
serve as clear markers for coronary heart disease."  There 
is no indication of the strength or nature of that link, 
which direction any supposed causation occurs, i.e. from the 
heart disease to susceptibility to PTSD or the reverse, or 
any scientific indices of reliability.  

Dr. L.B. also refers to a book she cites as "Anger in 
Veterans with PTSD; Implications for Long-term 
Cardiovascular, by Zimering, et al (1998)" in which she 
states "he discussed the empirical advances in the study of 
PTSD, anger and cardiovascular disease."  Her explanation of 
this source does not support the veteran's claim because she 
refers to the book for the proposition that there have been 
advances in the study of PTSD, anger, and cardiovascular 
disease; this tells the Board nothing as to the medical 
conclusions regarding the relationship between these three 
subjects, how the conclusions were reached, or what level of 
confidence or experimental controls were employed in the 
research.  

Finally, Dr. L.B points broadly to the Iraq war and VA's own 
literature as support that there is a causative relationship 
between PTSD and coronary disease.  She does not specify what 
literature she refers to or any reliable scientific link 
between the Iraq war, heart disease, and PTSD.  This 
reference to the Iraq war and VA's literature is of no value.  

Next, Dr. L.B. states 

the susceptibility to cardiomyopathy for 
PTSD results from demonstrated biological 
alterations such as sympathetic hyper-
reactivity, adrenergic dysregulation, 
endocrine abnormalities, opiod 
dysregulation and altered immunologic 
mechanisms.  The crucial cumulative and 
interaction effects between each 
biologicial and psychological factors 
contribute to the factors in which PTSD 
promotes poor cardiac health.  

Although phrased in multisyllabic medical terminology, this 
paragraph merely restates Dr. L.B.'s conclusion, while 
attributing the supposed causative relationship to a variety 
of underlying mechanisms, for example, opiod dysregulation.  
She does not indicate the strength of any research in these 
areas, the agreement of the scientific community as to these 
effects or their impact on heart disease and hypertension, 
the pervasiveness of these effects in the respective relevant 
population, or, most importantly, how any of these mechanisms 
have been shown to apply to this veteran, and if so, how such 
application was determined.  

Regardless of the number of underlying biological mechanisms 
to which Dr. L.B. referred, her opinion remains based on 
unsupported speculation.  This opinion is not well reasoned 
and is not specific to this veteran.  Hence, the Board 
affords the opinion little weight.  

The veteran has also submitted an undated newspaper article 
from the New York Times.  This article refers to a study 
which began in 1986 and continued for more than 10 years, 
thus showing the article to be dated sometime past 1996.  
This article does not support the veteran's claim but rather 
is evidence contrary to the opinions provided by the 
practitioners in support of his claim.  In that regard, the 
article states that the study "is the first to demonstrate 
an association between heart disease and symptoms of post 
traumatic stress disorder while controlling for many of the 
variables that might effect risk."  The article refer to the 
study stating "[t]hese results, the authors suggest, mean 
that people with more symptoms of the stress disorder are not 
simply prone to reporting aches and pains but actually at 
higher risks for disease."  

This article is evidence that, at least at the date of the 
article, there was no settled view of the effects of PTSD on 
coronary disease.  To the extent that the article is of any 
probative value, that "value" is that it adds to the 
findings of the Board that the opinions submitted in support 
of the veteran's claim for secondary service connection have 
little foundation, are speculative, and, hence, of little 
probative weight.  

In May 2007, the veteran's claims file was reviewed by a VA 
physician who then rendered an opinion as to whether there is 
any relationship between the veteran's PTSD and his claimed 
disabilities.  That physician stated that there is some 
suggestion in the literature and among experts that PTSD 
could contribute to hypertension and heart disease.  He 
stated that this was by no means conclusive and that there 
are also many studies that would say that there is no such 
relationship.  He added that experts are not in agreement 
that PTSD is a risk factor, a causative factor, or a 
worsening factor, for these conditions.  

The physician concluded that only by mere speculation could 
one arrive at a finding that the veteran's PTSD caused or 
caused to worsen the veteran's hypertension and heart 
disease.  He also indicated that he saw nothing about the 
veteran's case that led to these alleged effects.  

Importantly, this physician supported his conclusion by 
stating that much of the literature is non-supportive of the 
veteran's contention and the experts are not in agreement as 
to the alleged relationship.  

An opinion need not be lengthy or stocked with scientific 
terms in order to be probative.  Where, as stated by the May 
2007 examiner and evident from the tone of the evidence 
provided to support the veteran's claims, scientific research 
has arrived at only speculation and possibilities, little 
else need be provided as a reason for why the alleged theory 
of causation or aggravation is not valid.  As the May 2007 
examiner's opinion is clear, well reasoned, and logical, the 
Board finds it highly probative.  

The Board has not neglected to consider that the physician 
who rendered the May 2007 opinion did not examine the 
veteran.  However, the issue here, whether his PTSD has 
caused or worsened his heart disease with hypertension, is 
not one that lends itself to an examination of the veteran, 
but rather one of the history of the veteran's relevant 
illnesses and, more importantly, the certainty of research 
results going to the proffered theory and the state of 
knowledge and acceptance of that theory by the medical 
community.  The Board finds that, in this case, the lack of 
examination of the veteran by this physician does not lessen 
the probative value of his opinion.  

Indeed, the medical opinion evidence favorable to the 
veteran's claim, although provided by more than one 
practitioner, is speculative or conclusory and lacks a firm 
foundation.  The May 2007 opinion from the VA physician 
simply outweighs this evidence.  Therefore, the preponderance 
of the medical opinion evidence is against granting the 
veteran's claims for service connection based on a theory of 
secondary service connection or aggravation.  

Taking all the evidence under consideration, the Board finds 
that the preponderance of clinical evidence and medical 
opinion evidence is against a finding that the veteran's 
heart disease with hypertension was caused by or aggravated 
by his PTSD.  As stated above, the same is true as to whether 
his heart disease with hypertension had its onset during 
service or within one year of separation from service.  
Hence, his claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was completely 
satisfied subsequent to the initial RO decision by way of a 
letters sent to the veteran in May 2005 and May 2006 that 
fully addressed all four notice elements.  The May 2005 
letter informed the veteran of what evidence was required to 
substantiate the claim on both direct and secondary theories 
of entitlement, and informed him of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  The May 2006 letter provided the same degree of notice 
as to assignment of disability ratings and effective dates.  
Although these notice letters were not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in October 
2007, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board also notes that the veteran was initially provided 
notice, as to all elements but assignment of effective dates 
and disability ratings, prior to the initial unfavorable 
adjudication of his claim by the RO.  This notice was 
provided by means of a letter dated in October 2003 that 
referred to the veteran's claims for PTSD, a back condition, 
hypertension, anxiety, insomnia, depression, stomach pains, 
shingle from stress, herniated discs, and shrapnel wounds.  
Although that letter omitted the mention of heart disease or 
an analogous term, the letter responded to the initial claim 
by the veteran in which he reported numerous medical and 
psychological disorders and was unclear as to what disorders, 
other than PTSD, he was claiming.  

In essence, the RO took a sympathetic view of his claim and 
associated statements and derived claims for service 
connection for heart disease with hypertension.  See Ingram 
v. Nicholson, 21 Vet App. 232, 238 (2007) (citing Szemraj v. 
Prinicpi, 357 F.3d 1370 (Fed Cir. 2004) for the rule that the 
Secretary has a duty to sympathetically read a pro se 
veteran's filings to determine if a claim has been raised).  
Given the nature of the veteran's claim and the close 
association between heart disease and hypertension in his 
report claim, the Board finds that the veteran had at least 
some notice as to what was required to substantiate his claim 
for heart disease with hypertension prior to the initial 
unfavorable decision by the RO.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran, 
either through his own efforts or with VA's assistance, has 
submitted private treatment records and/or letters from 
"D.N.", M.D.; "L.B.", PhD.; "S.J.-L.", M.D.; "V.E.", 
M.D.; Sarasota Memorial Hospital; Florida Cardiac 
Consultants; Florida Hospital Heartland Medical Center; the 
New York State Department of Social Services Office of 
Disability Determinations; and the Social Security 
Administration (including records from "E.V.D.B.", M.D.  In 
February 2008, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

In May 2007, the veteran's claims file was provided to a VA 
physician who then rendered a necessary medical opinion.  
Given the facts of this case, whether the veteran currently 
has heart disease or hypertension was not in issue.  No 
medical examination was necessary to determine whether the 
veteran's hypertension and heart disease were etiologically 
related to his PTSD.  The necessary evidence for to resolve 
this point depended not on the results of an isolated medical 
examination, but rather on the state of medical research and 
knowledge of the medical community.  This could be addressed 
by a review of the veteran's medical history by a medical 
professional.  This was accomplished and no additional 
examination or opinion is necessary for the Board to fairly 
decide the veteran's claims.  VA has fulfilled its duty as to 
medical examinations or opinions.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


